Citation Nr: 1742663	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  13-35 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II (diabetes), as due to herbicide exposure.  

2.  Entitlement to service connection for bilateral carpal tunnel, as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Diaz-Ferguson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regretting further delay, the Board finds additional development is required before deciding the Veteran's claims.  The Veteran claims entitlement to service connection for diabetes and bilateral carpal tunnel syndrome, which he asserts started or are a result of his active duty service. 

Diabetes Mellitus Type II

When the RO originally denied this claim in its May 2011 rating decision, it found that the Veteran did not have a current diagnosis of diabetes and, therefore, failed to meet the first requirement of a service connection claim.  Indeed, when the Veteran underwent a VA examination in October 2010, the examiner stated the Veteran did not have diabetes. 

However, in 2013, VA received a statement from the Veteran's private physician.  The physician, who treated the Veteran for over 20 years, stated the Veteran had been treated for carpal tunnel syndrome with underlying peripheral neuropathy with a physiatrist, and that the treatment was suggestive of latent diabetes mellitus. 

Likewise, the Veteran's representative noted in their informal hearing presentation, that the Veteran had been placed on a restricted diet to control his high blood sugar, according to a VA examination report from May 2011.  Additionally, the representative specifically asked for a new examination given the more than six years since the Veteran was examined by VA for diabetes.  

Initially, the Board finds enough evidence has been submitted to warrant a new examination to determine whether the Veteran has a current diagnosis of diabetes.  Specifically, the private physician's statement is probative in this respect. 

In addition, the Board notes that the VA examination report from May 2011, cited in the representative's brief, has not been associated with the record and was not considered as part of the evidence in the May 2011 rating decision. 

Therefore, the claim must be remanded to afford the Veteran a new VA examination for diabetes, and to obtain outstanding treatment records that should be associated with the Veteran's claims file. 

Bilateral Carpal Tunnel Syndrome

With regard to the claim of service connection for bilateral carpal tunnel syndrome, the Board notes the Veteran was diagnosed with the disability in 1998 and in October 2010.  Thus, the issues to resolve are whether an incident in service exists, and if so, whether a medical nexus exists between the incident and the current diagnosis. 

The Board notes the October 2010 examiner did not proffer a nexus opinion on this issue.  Rather, the RO denied the claim reasoning that carpal tunnel is not part of the list of disabilities associated with Agent Orange exposure.  While the RO was correct in its finding regarding carpal tunnel and Agent Orange exposure, it failed to consider the Veteran's claim on a direct or secondary basis.  As such, the Board finds a remand is warranted to afford a medical examiner the opportunity to consider these additional theories of entitlement.  Particularly, given the Veteran's lay statements, which recount his work in Vietnam refueling vehicles and helicopters that returned from the fields where heavy spraying of pesticides was usual.  

On remand all relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include any more recent treatment records related to the claimed disabilities, as well as a VA examination report from May 2011.  If the above-noted records do not exist, or additional attempts to obtain these records would be futile, the record should be annotated to reflect such, to specifically include a formal finding of unavailability, and the Veteran should be notified in accordance with 38 C.F.R. § 3.159 (e).

2.  The Veteran should be afforded a VA examination to assess whether he has a current diagnosis of diabetes.  The claims folder should be made available to the examiner for review before the examination.  Based on a review of the Veteran's pertinent history, the Veteran's statements, and the examination, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the Veteran's diabetes originated in service or is otherwise etiologically related to service, to include as being consequentially related to his reports of working with vehicles and helicopters that were on fields sprayed with Agent Orange or other herbicides.    

A complete rationale for all proffered opinions must be provided.  If the examiner is unable to provide any required opinion, he/she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3.  Refer the Veteran's claim file to an examiner with sufficient experience and expertise to render the requested opinion.  Upon a review of the record, the examiner should opine as to whether it is at least as likely as not (50 percent probability or higher) that the Veteran's bilateral carpal tunnel syndrome and other radicular diagnoses were caused or are otherwise related to the Veteran's active duty service.  Specifically, the examiner must consider and discuss the Veteran's reports of working with vehicles and helicopters that returned from the fields that were sprayed with Agent Orange and other herbicides.  

The examiner should also opine as to whether it is at least as likely as not (50 percent probability or higher) that the Veteran's bilateral carpal tunnel syndrome and other radicular diagnoses were caused or aggravated by the Veteran's diabetes. 


In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it. 

A complete rationale must be provided for any opinion or conclusion expressed.  If the physician is unable to provide any requested opinions, he or she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.  

4.  Undertake any other development determined to be warranted.  

5.  Then, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.  

By this remand, the board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




